Citation Nr: 1535251	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-32 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and I.H.


ATTORNEY FOR THE BOARD

N. Holtz, Counsel
INTRODUCTION

The Veteran had active duty service from November 1944 to July 1947, and from January 1948 to May 1951.  He experienced combat during World War II and the Korean Conflict.  The Veteran died on March [redacted], 2008; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Appellant and I.H. testified at a May 2014 hearing before the undersigned.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks service connection for the cause of the Veteran's death.  To date, VA has not developed the question of whether "heparin anticoagulation," a "significant condition contributing to death" on the Veteran's death certificate, was related to his service-connected cold injury residuals.  The Board observes that the Veteran was in receipt of a 30 percent disability rating for each extremity at the time of his death, and that there is a significant suggestion in the record that the cold injury residuals contributed to the Veteran's need of anticoagulation medications prior to his death.  He had peripheral vascular disease, resulting in poor circulation of the extremities.  In July 2006, he required surgery to address a thrombosed abdominal aortic aneurysm in the bilateral common iliac arteries, for which he required low molecular weight heparin shots.  As such, the questions remain as to whether the July 2006 surgery was related to his service-connected cold injury residuals, and whether the use of heparin and the subsequent anticoagulant prescriptions were associated with the significant condition contributing to the Veteran's death identified as "heparin anticoagulation" on the May 17, 2010 death certificate.

The Board also notes that while the July 2006 surgery records are present in the claims file, the pre-surgery treatment records, which may provide insight into the causes of the Veteran's aortic calcification that necessitated surgery, are not.  Thus, in support of this inquiry, relevant treatment records from the Sacred Heart Medical Center should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Appellant, obtain all relevant treatment records related to the Veteran's July 2006 surgery, including pre-surgery treatment records.  If the requested records are unavailable, clearly document the claims file to that effect and notify the Appellant of any inability to obtain them, in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  After obtaining all available records, submit the record to an appropriately qualified clinician for an opinion as to the cause of the Veteran's death.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders) should be made available to and be reviewed by the reviewing clinician, and it should be confirmed that such records were available for review.  

The reviewing clinician should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the July 2006 vascular surgery was necessary as a result of the Veteran's service-connected cold injury residuals.  

If the surgery was related to the service-connected disability, the reviewing clinician should then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the surgical use of heparin and/or the Veteran's subsequent anticoagulant prescriptions (to the extent that they were used to treat conditions related to the surgery/cold injury residuals) were associated with the significant condition contributing to death identified on the Veteran's May 17, 2010 death certificate termed "heparin anticoagulation."

The reviewing clinician must provide a complete rationale in support of any opinions proffered.  If the reviewing clinician is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

3.  Then, readjudicate the appeal.  If the benefit sought on appeal is not granted to the Appellant's satisfaction, the Appellant and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

